Exhibit 99.1 2nd Quarter 2012 •Earnings News Release •Three and Six months ended April 30, 2012 TD Bank Group Reports Second Quarter 2012 Results This quarterly earnings release should be read in conjunction with our unaudited second quarter 2012 Report to Shareholders for the three and six months ended April 30, 2012, prepared in accordance with International Financial Reporting Standards (IFRS), which is available on our website at http://www.td.com/investor/. This analysis is dated May 23, 2012. Unless otherwise indicated, all amounts are expressed in Canadian dollars, and have been primarily derived from the Bank’s annual Consolidated Financial Statements prepared in accordance with Canadian generally accepted accounting principles (GAAP). Interim amounts derived from the Bank’s internal Consolidated Financial Statements have been prepared in accordance with IFRS. Additional information relating to the Bank is available on the Bank’s website http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC’s) website at http://www.sec.gov (EDGAR filers section). The Bank transitioned from Canadian GAAP to IFRS effective for interim and annual periods beginning the first quarter of fiscal 2012. The Interim Consolidated Financial Statements for the period ended April 30, 2012 reflect the Bank’s second set of financial statements prepared under IFRS. Comparative periods in 2011 have also been prepared under IFRS. Reported results conform to Generally Accepted Accounting Principles (GAAP), in accordance with IFRS. Adjusted measures are non-GAAP measures. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis for an explanation of reported and adjusted results. Effective the first quarter of 2012, the insurance business was transferred from Canadian Personal and Commercial Banking to Wealth and Insurance (formerly called Wealth Management). The prior period results have been restated accordingly. SECOND QUARTER FINANCIAL HIGHLIGHTS, compared with the second quarter a year ago: • Reported diluted earnings per share were $1.78, compared with $1.50. • Adjusted diluted earnings per share were $1.82, compared with $1.63. • Reported net income was $1,693 million, compared with $1,404 million. • Adjusted net income was $1,736 million, compared with $1,524 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, six months ended April 30, 2012, compared with the corresponding period a year ago: • Reported diluted earnings per share were $3.33, compared with $3.17. • Adjusted diluted earnings per share were $3.68, compared with $3.36. • Reported net income was $3,171 million, compared with $2,966 million. • Adjusted net income was $3,498 million, compared with $3,141 million. SECOND QUARTER ADJUSTMENTS (ITEMS OF NOTE) The second quarter reported earnings figures included the following items of note: • Amortization of intangibles of $59 million after tax (6 cents per share), compared with $99 million after tax (11 cents per share) in the second quarter last year. • A loss of $9 million after tax (1 cent per share), due to the change in fair value of derivatives hedging the reclassified available-for-sale securities portfolio, compared with a gain of $7 million after tax (1 cent per share) in the second quarter last year. • A loss of $1 million after tax, due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses (PCL), compared with a gain of $2 million after tax in the second quarter last year. • Integration charges relating to the Chrysler Financial acquisition of $3 million after tax, compared with $10 million after tax (1 cent per share) in the second quarter last year. • Integration charges of $30 million after tax (3 cents per share), relating to the acquisition of the MBNA Canada credit card portfolio. • Reduction of allowance for incurred but not identified credit losses of $59 million after tax (6 cents per share). TORONTO, May 24, 2012 – TD Bank Group (TD or the Bank) today announced its financial results for the second quarter ended April 30, 2012. Results for the quarter reflected record North American retail earnings and a solid performance from Wholesale Banking. TD BANK GROUP • SECOND QUARTER 2 Page 2 "TD’s adjusted quarterly earnings were up 14% over the same period last year, with our North American retail businesses driving that growth, with a new record in adjusted earnings,” said Ed Clark, Group President and Chief Executive Officer. “While we expect the second half of 2012 to remain challenging due to slowing loan growth, persistent low rates and regulatory headwinds, we’re still working to deliver adjusted EPS growth in the 7-10% range this year.” Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted a very good quarter, with reported net income of $808 million. Adjusted net income was $838 million, up 14% from the same period last year. Results for the quarter were driven by good core volume growth, favourable credit performance and the contribution from MBNA. “The ongoing low interest rate environment continues to present a challenge, as does slowing personal loan growth, but we will earn through it by focusing on delivering legendary service and convenience, managing expense growth prudently and identifying opportunities to invest in and grow businesses,” said Tim Hockey, Group Head, Canadian Banking, Auto Finance, and Credit Cards. Wealth and Insurance Wealth and Insurance delivered net income of $365 million in the quarter, up 16% from the same period last year. This was driven by strong premium growth and claims performance in the Insurance business, improved results in TD’s Wealth business despite difficult markets,partially offset bylower earnings from TD Ameritrade due to decreased trading levels. “This was a record quarter for both our Wealth and Insurance businesses, despite market volatility and lower trading volumes,” said Mike Pedersen, Group Head, Wealth Management, Insurance, and Corporate Shared Services.“Insurance is on track for a strong year. Wealth has performed well so far in 2012, partly through expense management, and we continue to expect earnings growth in the second half of the year despite uncertain markets and slow trading levels.” U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking delivered a record quarter, with reported and adjusted net income of US$358 million, up 9%, on an adjusted basis, from the same period last year, driven primarily by strong volume growth. “Strong growth in loans and deposits this quarter again helped mitigate the impact of the Durbin Amendment for TD Bank, America’s Most Convenient Bank,” said Bharat Masrani, Group Head, U.S. Personal and Commercial Banking. “Despite a challenging economic and regulatory environment, we will continue to invest in our future growth and remain on track to open 35 new stores in 2012.” Wholesale Banking Wholesale Banking recorded net income of $197 million for the quarter, up 5% compared with the same period last year. The increase was due to higher revenues across a number of business lines, most notably investment banking. Revenues were reduced by the impact of late quarter trading conditions primarily in fixed income markets. “Our business delivered good results despite the resurgence of European related concerns,” said Bob Dorrance, Group Head, Wholesale Banking. “Strongperformance across a number of businesses more than offset the declining market volumes that affected our trading businesses. Although the negative trends are concerning, we remain confident that our diversified, client-focused business model will achieve target return levels through the cycle.” Capital TD’s Tier 1 capital ratio was 12.0% in the quarter. Capital quality remained very high, with tangible common equity comprising more than 85% of Tier 1 capital. TD continues to exceed the 7% Basel III requirement on a fully phased-in basis. Conclusion “We’re pleased with our results this quarter,” said Clark. “We continue to see a steady but modest recovery in the U.S. The low interest rate environment continues to impact our business, but we are also looking at the long-term horizon, which means executing on organic growth opportunities. We will continue to strategically invest in our businesses, manage our expense growth and leverage our competitive advantage in service and convenience to win customers and take market share.” The foregoing contains forward-looking statements. Please see the “Caution Regarding Forward-Looking Statements” on page 3. TD BANK GROUP • SECOND QUARTER 2 Page 3 Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this earnings news release, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this earnings news release in the “Business Outlook” section for each business segment and in other statements regarding the Bank’s objectives and priorities for 2012 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may”, and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic, political and regulatory environments, such risks and uncertainties – many of which are beyond the Bank’s control and the effects of which can be difficult to predict – may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational (including technology), reputational, insurance, strategic, regulatory, legal, environmental, and other risks, all of which are discussed in the Management’s Discussion and Analysis (“MD&A”) in the Bank’s 2011 Annual Report. Additional risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2011” in the “Financial Results Overview” section of the 2011 MD&A, as updated in the Second Quarter 2012 Report to Shareholders; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; increased funding costs for credit due to market illiquidityand competition for funding; the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information; and the overall difficult litigation environment, including in the United States. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2011 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this earnings news release are set out in the Bank’s 2011 Annual Report under the headings “Economic Summary and Outlook”, as updated in the Second Quarter 2012 Report to Shareholders; and for each business segment, “Business Outlook and Focus for 2012”, as updated in this earnings news release under the heading “Business Outlook”. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s shareholders and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • SECOND QUARTER 2 Page 4 TABLE 1: FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended For the six months ended Apr. 30 Jan. 31 Apr. 30 Apr. 30 Apr. 30 Results of operations Total revenue $ Provision for credit losses Non-interest expenses Net income – reported Net income – adjusted1 Economic profit2,3 Return on common equity – reported 16.2 % 14.0 % 16.1 % 15.1 % 16.6 % Return on common equity – adjusted2,3 16.6 % 16.8 % 17.6 % 16.7 % 17.6 % Return on invested capital2,3 N/A N/A 15.2 % N/A 15.3 % Financial position Total assets $ Total equity Total risk-weighted assets Financial ratios Efficiency ratio – reported 58.7 % 62.9 % 61.3 % 60.8 % 59.8 % Efficiency ratio – adjusted1 56.8 % 55.3 % 58.3 % 56.0 % 57.3 % Tier 1 capital to risk weighted assets4 12.0 % 11.6 % 12.7 % 12.0 % 12.7 % Provision for credit losses as a % of net average loans and acceptances5 0.37 % 0.38 % 0.37 % 0.38 % 0.40 % Common share information – reported (dollars) Per share earnings Basic $ Diluted Dividends per share Book value per share Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ Dividend yield 3.4 % 3.6 % 3.1 % 3.6 % 3.2 % Dividend payout ratio 40.2 % 43.7 % 43.5 % 41.8 % 39.6 % Price to earnings ratio6 Common share information – adjusted (dollars)1 Per share earnings Basic $ Diluted Dividend payout ratio 39.2 % 36.3 % 40.0 % 37.8 % 37.3 % Price to earnings ratio6 1 Adjusted measures are non-GAAP measures. Refer to the “How The Bank Reports” section for an explanation of reported and adjusted results. 2 Economic profit and adjusted return on common equity are non-GAAP financial measures. Refer to the “Economic Profit and Return on Common Equity” section for an explanation. Return on invested capital is a non-GAAP financial measure.Refer to the “Economic Profit and Return on Invested Capital” section in the Bank’s 2011 Annual Report for an explanation. 3 Effective the first quarter of 2012, economic profit is calculated based on average common equity on a prospective basis. Prior to the first quarter 2012, economic profit was calculated based on average invested capital. Had this change been done on a retroactive basis, economic profit for the Bank, calculated based on average common equity, would have been $712 million for the second quarter 2011 and $758 million for the first quarter 2011. 4 For periods ending on or prior to October 31, 2011, results are reported in accordance with Canadian GAAP. 5 Excludes acquired credit-impaired loans and debt securities classified as loans. For additional information on acquired credit-impaired loans, see “Credit Portfolio Quality” section of this document and Note 8 to the Interim Consolidated Financial Statements. For additional information on debt securities classified as loans, see “Exposure to Non-agency Collateralized Mortgage Obligations” discussion and tables in the “Credit Portfolio Quality” section of this document and Note 8 to the Interim Consolidated Financial Statements. 6 For the period ended April 30, 2011, the price to earnings ratio was calculated using the preceding trailing four quarters which included the six months ended October 31, 2010 under Canadian GAAP and the six months ended April 30, 2011 under IFRS. TD BANK GROUP • SECOND QUARTER 2 Page 5 HOW WE PERFORMED How the Bank Reports The Bank prepares its Interim Consolidated Financial Statements in accordance with IFRS and refers to results prepared in accordance with IFRS as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with IFRS. Adjusted results, items of note, and related terms used in this document are not defined terms under IFRS and, therefore, may not be comparable to similar terms used by other issuers. Adoption of IFRS The Canadian Accounting Standards Board previously announced that for fiscal years beginning on or after January 1, 2011, all publicly accountable enterprises will be required to report financial results in accordance with IFRS. Accordingly, for the Bank, IFRS was effective for the interim and annual periods beginning in the first quarter of 2012. The fiscal 2012 Interim and Annual Consolidated Financial Statements will include comparative fiscal 2011 financial results under IFRS. The adoption of IFRS did not require significant changes to the Bank’s disclosure controls and procedures. Information about the IFRS transition impact to the Bank’s reported financial position, equity, and financial performance is provided in Note 21 to the Interim Consolidated Financial Statements, which includes a discussion of the transitional elections and exemptions under IFRS 1 and detailed reconciliations of the Bank’s Interim Consolidated Financial Statements previously prepared under Canadian GAAP to those under IFRS. For details of the Bank’s significant accounting policies under IFRS, see Note 2 to the Bank’s Interim Consolidated Financial Statements. TABLE 2: OPERATING RESULTS – REPORTED (millions of Canadian dollars) For the three months ended For the six months ended Apr. 30 Jan. 31 Apr. 30 Apr. 30 Apr. 30 Net interest income $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes and equity in net income of an investment in associate Provision for income taxes Equity in net income of an investment in associate, net of income taxes 54 61 66 Net income – reported Preferred dividends 49 49 40 98 89 Net income available to common shareholders and non-controlling interests in subsidiaries $ Attributable to: Non-controlling interests $
